          Case 1:19-cv-03265-CKK Document 45 Filed 01/15/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 CENTER FOR PUBLIC INTEGRITY,
      Plaintiff,
      v.                                                  Civil Action No. 19-3265 (CKK)
 U.S. DEPARTMENT OF DEFENSE, et al.,
       Defendants.

                                              ORDER
                                         (January 15, 2021)

       In light of the parties’ [44] Joint Stipulation of Dismissal with Prejudice pursuant to Fed.

R. Civ. P. 41(a)(1)(A)(ii), it is, this 15th day of January, 2021 hereby

       ORDERED that this case is DISMISSED with prejudice.

       SO ORDERED.

Dated: January 15, 2021

                                                         /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge
